            Case 2:14-cr-00294-MCE-EFB Document 89 Filed 12/02/20 Page 1 of 5


 1   JENNIFER MOUZIS
     Law Office of Jennifer Mouzis
 2   State Bar No. 200280
     4825 J Street, Suite 222
 3   Sacramento, California 95819
     Telephone: (916) 822-8702
 4   Facsimile: (916) 822-8712
 5
     Attorney for Defendant
 6   CHRIS GARCIA

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                     )        CASE NO. 2:14-cr-00294-MCE-EFB-1
11                                                 )
                                  Plaintiff,       )        STIPULATION AND
12                                                 )        ORDER REGARDING USE OF
     v.                                            )        VIDEOCONFERENCING DURING
13
                                                   )        DISPOSITIONAL HEARING
14
                                                   )
     CHRIS GARCIA,                                 )        DATE: December 3, 2020
15                                                 )        TIME: 10:00 a.m.
                             Defendant.            )        COURT: Hon. Morrison C. England, Jr.
16   __________________________________            )

17
                                               BACKGROUND
18
            The defendant is scheduled to appear for a dispositional hearing on December 3, 2020 at
19
     10AM before the Hon. Morrison C. England, Jr. On July 9th, 2020, Mr. Garcia appeared in court
20
     via Zoom for an Admit/Deny Hearing in which he admitted to Charges 1 and 2 of the Petition.
21
     (ECF 80.)
22
            On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic
23
     Security Act (“CARES Act”). The CARES Act empowered the Judicial Conference of the
24

25
     United States and Chief District Judges to authorize supervised release revocation proceedings

26   by video teleconferencing, or telephone conferencing if video teleconferencing is not reasonably

27   available.

28

                                                           1

                                   Stipulation and Order to Continue Status Conference
            Case 2:14-cr-00294-MCE-EFB Document 89 Filed 12/02/20 Page 2 of 5


 1
            On March 29, 2020, the Judicial Conference of the United States made the findings
 2
     required by the CARES Act, concluding that “emergency conditions due to the national
 3
     emergency declared by the President under the National Emergencies Act (50 U.S.C. § 1601, et
 4
     seq.) with respect to the Coronavirus Disease 2019 (COVID-19) have materially affected and
 5
     will materially affect the functioning of the federal courts generally.”
 6

 7
            The parties hereby stipulate and agree that each of the requirements of the CARES Act

 8   and General Order 614 have been satisfied in this case. They request that the Court enter an

 9   order making the specific findings required by the CARES Act and General Order 614.

10   Specifically, for the reasons further set forth below, the parties agree that:

11          1)      The admit/deny hearing in this case cannot be further delayed without serious
12   harm to the interest of justice, given the public health restrictions on physical contact and court
13   closures existing in the Eastern District of California; and
14          2)      The defendant waives his physical presence at the hearing and consents to remote
15
     hearing by videoconference, and counsel joins in that waiver.
16

17                                              STIPULATION

18
            Plaintiff, United States of America, by and through its counsel, Assistant United States
19
     Attorney Aaron D. Pennekamp, and defendant, Chris Garcia, by and through his counsel,
20
     Jennifer Mouzis, hereby stipulate as follows:
21
            1.      The Governor of the State of California declared a Proclamation of a State of
22
     Emergency to exist in California on March 4, 2020.
23
            2.      On March 13, 2020, the President of the United States issued a proclamation
24

25
     declaring a National Emergency in response to the COVID-19 pandemic.

26          3.      In their continuing guidance, the Centers for Disease Control and Prevention

27   (CDC) and other public health authorities have suggested the public avoid social gatherings in

28   groups of more than 10 people and practice physical distancing (within about six feet) between

                                                             2

                                     Stipulation and Order to Continue Status Conference
            Case 2:14-cr-00294-MCE-EFB Document 89 Filed 12/02/20 Page 3 of 5


 1
     individuals to potentially slow the spread of COVID-19. The virus is thought to spread mainly
 2
     from person-to-person contact, and no vaccine is currently available for general public use.
 3
            4.      These social distancing guidelines – which are essential to combatting the virus –
 4
     are generally not compatible with holding in-person court hearings.
 5
            5.      On March 17, 2020, this Court issued General Order 611, noting the President and
 6

 7
     the Governor of California’s emergency declarations and CDC guidance, and indicating that

 8   public health authorities within the Eastern District had taken measures to limit the size of

 9   gatherings and practice social distancing. The Order suspended all jury trials in the Eastern

10   District of California scheduled to commence before May 1, 2020.

11          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the
12   courthouses in the Eastern District of California to the public. It further authorized assigned
13   district court judges to continue criminal matters after May 1, 2020 and excluded time under the
14   Speedy Trial Act. General Order 612 incorporated General Order 611’s findings regarding the
15
     health dangers posed by the pandemic.
16
            7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial
17
     emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low
18
     resources across its heavy caseload.” The report accompanying the Judicial Council’s
19
     declaration analyzed the public safety dangers associated with the COVID-19 pandemic and
20
     examined both the District’s caseload (the District currently ranks first in the Ninth Circuit and
21
     eighth nationally in weighted filings) and its shortage of judicial resources (the District is
22
     currently authorized only six district judges; two of those positions are currently vacant and
23
     without nominations). The report further explained that a backlog of cases exists that “can only
24

25
     start to be alleviated” when the CDC lifts its guidance regarding gatherings of individuals.

26          8.      On April 17, 2020, General Order 617 issued, continuing court closures through

27   June 1, 2020 and authorizing further continuances of hearings and exclusions under the Speedy

28   Trial Act.

                                                             3

                                     Stipulation and Order to Continue Status Conference
            Case 2:14-cr-00294-MCE-EFB Document 89 Filed 12/02/20 Page 4 of 5


 1
            9.      Given these facts, it is essential that Judges in this District resolve as many
 2
     matters as possible via videoconference and teleconference during the COVID-19 pandemic. By
 3
     holding these hearings now, this District will be in a better position to work through the backlog
 4
     of criminal and civil matters once in-person hearings resume.
 5
            10.     The Dispositional hearing in this case accordingly cannot be further delayed
 6

 7
     without serious harm to the interests of justice. If the Court were to delay this hearing until it can

 8   be held in-person, it would only add to the enormous backlog of criminal and civil matters facing

 9   this Court, and every Judge in this District, when normal operations resume.

10          11.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing

11   by video-teleconference. Counsel joins in this consent.
12          12.     On June 29, 2020 General order 620 issued, authorizing videoconferencing for all
13   events listed in Section 15002(b) of the CARES Act.
14   IT IS SO STIPULATED.
15
     Dated: November 30, 2020                       McGREGOR W. SCOTT
16                                                  United States Attorney

17                                          By:     /s/ Aaron D. Pennekamp
                                                    AARON D. PENNEKAMP
18                                                  Assistant United States Attorney
19   Dated: November 30, 2020                        /s/ Jennifer Mouzis
                                                    JENNIFER MOUZIS
20                                                  Attorney for Defendant
                                                    CHRIS GARCIA
21
     //
22

23

24

25

26

27

28

                                                            4

                                    Stipulation and Order to Continue Status Conference
           Case 2:14-cr-00294-MCE-EFB Document 89 Filed 12/02/20 Page 5 of 5


 1
                                                   ORDER
 2
            1.     The Court adopts the findings above.
 3
            2.     Further, the Court specifically finds that:
 4
                   a)      The Dispositional hearing in this case cannot be further delayed
 5
            without serious harm to the interest of justice;
 6

 7
                   b)      The defendant has waived his physical presence at the hearing and

 8          consents to remote hearing by videoconference; and

 9          3.     Therefore, based on the findings above, and under the Court’s authority under §

10   15002(b) of the CARES Act, General Order 614 and General Order 620, the admit/deny hearing

11   in this case will be conducted by videoconference.
12          IT IS SO ORDERED.
13

14   Dated: December 1, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            5

                                    Stipulation and Order to Continue Status Conference
